Exhibit (a)(2) STATE of DELAWARE LIMITED LIABILITY COMPANY CERTIFICATE of FORMATION First: The name of the limited liability company is JHW Pan Asia Strategies Master Fund, LLC Second: The address of its registered office in the State of Delaware is 1209 Orange Street in the City of Wilmington. Zip code 19801. The name of its Registered agent at such address is Corporation Trust Company. Third: (Use this paragraph only if the company is to have a specific effective date of dissolution: “The latest date on which the limited liability company is to dissolve is.”) Fourth: (Insert any other matters the members determine to include herein.) In Witness Whereof, the undersigned have executed this Certificate of Formation this 30thday of December, 2009. By: /s/ Suzanne Espinosa Authorized Person (s) Name: Suzanne Espinosa
